Exhibit 10.1
 
AMENDMENT NO. 3
 
TO THE SETTLEMENT AGREEMENT AND MUTUAL RELEASES
 
This AMENDMENT NO. 3 TO THE SETTLEMENT AGREEMENT AND MUTUAL RELEASES ("Amendment
No. 3") is made and entered into, as of the date on which it is fully executed,
as indicated by the signatures below, by and among the Stilwell Group (as
defined in the Settlement Agreement and Mutual Releases (the "Agreement")),
Spencer L. Schneider, an individual, First Financial Northwest, Inc., a
Washington corporation (the "Company"), Raymond J. Riley, an individual, Carl T.
Hagberg and Associates, a sole proprietorship registered in New Jersey, and
Victor Karpiak, an individual (collectively, "the parties" and each a "party").
 
RECITALS
 
WHEREAS, the parties entered into the Agreement as of December 20, 2012;
 
WHEREAS, the parties entered into Amendment No. 1 to the Agreement as of
January 16, 2013 ("Amendment No. 1");
 
WHEREAS, the parties entered into Amendment No. 2 to the Agreement as of
February 25, 2013 ("Amendment No. 2"); and
 
WHEREAS, the parties desire to further modify the Agreement to conform the
provision of the Agreement regarding the return or destruction of confidential
documents and information to the provision regarding the same in the Protective
Order entered on July 27, 2012 in the Litigation, as defined in the Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
covenants and agreements of the parties contained herein, and for other good and
valuable consideration, the receipt and legal sufficiency of which the parties
hereby acknowledge, the parties hereto, intending to be legally bound, agree as
follows:
 
TERMS
 
1.  
Return/Destruction of Confidential Documents and Information

In Section 6.7 of the Agreement, the phrase "within sixty (60) days of the
Effective Date" is replaced with "as amended from time to time".
 
2.  
Communications

 
The parties agree that the Company will file with the U.S. Securities and
Exchange Commission ("SEC") a Form 8-K announcing this Amendment No. 3, to which
a copy of this Amendment No. 3 will be attached as exhibits.
 
3.  
Miscellaneous

 
 
 
 

--------------------------------------------------------------------------------

 
(a)           This Amendment No. 3 and the Agreement (as previously modified by
Amendments No. 1 and 2) shall be read together, as one document, and together
constitute the entire agreement among the parties regarding its subject matter
and supersede any prior oral or written agreements among them (other than the
Agreement as modified by Amendments No. 1 and 2 and this Amendment No. 3)
regarding the subject matter contained herein.
 
(b)           Except as specifically provided herein, all terms and conditions
of the Agreement (as modified by Amendments No. 1 and 2) shall remain in full
force and effect, without waiver or modification.  In the event of any
inconsistencies, the terms of this Amendment No. 3 shall govern.
 
(c)           All capitalized terms used in this Amendment No. 3 and not
otherwise defined herein have the same meanings as when used in the Agreement
(as modified by Amendments No. 1 and 2).
 
(d)           To facilitate execution, this Amendment No. 3 may be executed in
any number of counterparts (including by facsimile and email/pdf transmission),
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Amendment No. 3 binding on all the parties,
notwithstanding that not all parties are signatories to the same counterpart.
 
(e)           This Amendment No. 3 shall be governed and construed in accordance
with the laws of the State of Washington, without regard to the conflict of law
principles thereof.  Should any dispute arise between or among the parties
regarding the interpretation or performance of this Amendment No. 3, the parties
agree that such dispute shall be resolved in the Superior Court for the State of
Washington in King County.
 
IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 3 as of
the last date shown below.
 
 

  VICTOR KARPIAK       /s/Victor Karpiak                                      
Date:  May 15, 2013                                      
FIRST FINANCIAL NORTHWEST, INC.
      By: /s/Victor Karpiak                                 [Print Name]
/s/Victor Karpiak                
Title: Chief Executive Officer                   
Date:  May 15, 2013                                 

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 

 
RAYMOND J. RILEY
 
/s/Raymond J. Riley                                
Date:  May 16, 2015                                
 
 
 
 
 
CARL T. HAGBERG AND ASSOCIATES
 
By:/s/Carl T. Hagberg                             
[Print Name] Carl T. Hagberg                 
Title: Chairman                                           
Date:  May 16, 2015                                
                                                                           
 
 
 
 
 
THE STILWELL GROUP
Joseph Stilwell;
Stilwell Value Partners II, L.P.;
Stilwell Value Partners V, L.P.;
Stilwell Value Partners VI, L.P.;
Stilwell Value Partners VII, L.P.;
Stilwell Partners, L.P.;
Stilwell Associates, L.P.;
Stilwell Associates Insurance Fund of the
      S.A.L.I. Multi-Series Fund, L.P.;
Stilwell Value LLC; and
 
Stilwell Advisers LLC
 
By: /s/Joseph Stilwell                                
[Print Name]_____________________
Title: Manager                                               
Date: May 16, 2015                                      
 
 
 
 
 
SPENCER L. SCHNEIDER
 
/s/Spencer L. Schneider                             
Date:  May 16, 2015                                     

 
 
3

--------------------------------------------------------------------------------